Name: Commission Regulation (EEC) No 2193/88 of 22 July 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: trade policy;  marketing;  prices;  trade;  animal product
 Date Published: nan

 No L 195/34 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2193/88 of 22 July 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas Commission Regulation (EEC) No 38 1 5/87 (3), as last amended by Regulation (EEC) No 1856/88 (4), provides for a sale of hindquarters for export without further processing or after boning ; whereas, in order to avoid the further storage of some beef, the quantities put up for sale under the abovementioned Regulation should be increased ; Whereas the measures provided , for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 3815/87, the second and third indents are hereby replaced by the following : '  3 000 tonnes of bone-in beef held by the intervention agency of the United Kingdom and bought in before 1 June 1987 ;  9 000 tonnes of bone-in beef held by the Irish , intervention agency, and bought in before 1 January 1987 Article 2 In Annex I of Regulation (EEC) No 3895/87 ' 190 ECU' is replaced by ' 195 ECU'. Article 3 . This Regulation shall enter into force on 25 July 1988 . It shall apply to contracts concluded from 25 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370 , 30 . 12. 1987, p. 7. (3) OJ No L 357, 19 . 12. 1987, p . 24. (4) OJ No L 166, 1 . 7 . 1988 , p. 5 .